Citation Nr: 0808059	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased disability rating for right 
snapping hip syndrome, evaluated as 10 percent disabling 
since October 31, 2004.

2.  Entitlement to an increased disability rating for left 
snapping hip syndrome, evaluated as 10 percent disabling 
since October 31, 2004.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from December 1995 to 
March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2006, the RO issued the veteran a statement of 
the case addressing the issues of the proper initial rating 
assignable for her service-connected low back disorder; 
entitlement to an effective date earlier than October 31, 
2004, for the grant of service connection for low back 
disability; and entitlement to an effective date earlier than 
October 31, 2004, for the assignment of separate compensable 
evaluations for the right and left snapping hip syndromes.  
No further communication was thereafter received from the 
veteran.  The Board therefore finds that she is not seeking 
appellate review of the referenced issues.

In November 2005 and July 2006 statements, the veteran 
suggested that her service-connected disorders prevented her 
from working.  The matter of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities therefore is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right snapping hip syndrome is not 
manifested by malunion of the femur with moderate knee or hip 
disability, by fracture of the femur, by abduction motion 
lost beyond 10 degrees, or by flexion limited to 30 degrees. 

2.  The veteran's left snapping hip syndrome is not 
manifested by malunion of the femur with moderate knee or hip 
disability, by fracture of the femur, by abduction motion 
lost beyond 10 degrees, or by flexion limited to 30 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right snapping hip syndrome have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5003, 5019, 5252, 5253, 5254, 5255 
(2007). 

2.  The criteria for an evaluation in excess of 10 percent 
for left snapping hip syndrome have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5252, 5253, 5254, 5255 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, and prior to the July 2005 rating action 
from which this appeal originates, VA provided the veteran 
with the notice contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (except in two respects, discussed 
further below) in a November 2004 correspondence.  That 
communication did not provide notice of the information and 
evidence necessary to substantiate the effective date to be 
assigned in the event an increased rating was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once, 
however, her claim was substantiated through the grant of an 
increased rating in February 2006, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
veteran's disagreement with the effective date assigned the 
separate compensable evaluations.  Moreover, the RO did 
provide such notice in March 2006 correspondence, and 
readjudicated the claims in a November 2006 supplemental 
statement of the case.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

In any event, and as noted in the Introduction, the veteran 
did initiate appellate review as to the effective date 
assigned the award of increased ratings, but (to the Board's 
knowledge) did not perfect her appeal.  Moreover, and as will 
be discussed in further detail below, a further increase in 
the assigned disability ratings is not warranted.  
Consequently, there can be no prejudice to the veteran, in 
the context of her appeal of the increased ratings in this 
case, in the failure to provide notice with respect to 
earlier effective dates.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The Court held that 
a notice letter must inform the veteran that, to substantiate 
a claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the November 2004 correspondence 
essentially provided the type of notice required by Vasquez-
Flores.  The letter informed her that the evidence must show 
that her claimed disorders had become worse, and she was 
advised that she could submit evidence showing the claimed 
disorders had increased in severity.  She was informed that 
she could submit her own statement to this effect, and that 
the statement should address her symptoms, their frequency 
and severity, "and other involvement, extension and 
additional disablement caused by" her disorders.  In effect, 
the correspondence advised her that relevant evidence 
included that tending to show all aspects of disablement.

Even assuming, however, that the November 2004 notice letter 
did not properly advise the veteran as to the effect of the 
worsening on her employment and daily life, the Board finds 
that she has demonstrated actual notice of the need for 
evidence showing such an effect.  In this regard, the record 
shows that in a November 2005 statement, the veteran 
indicated that she was in constant pain because of her hip 
disorders, affecting her ability to complete even the 
simplest tasks (such as housecleaning).  She also suggested 
that she could not work because of her hip disorders.  At her 
May 2005 VA examination, the veteran reported that her hip 
disorders tended to flare up when she stood at work for 
prolonged periods, as she was sometimes required to do in the 
regular course of business.  The Board finds that the above 
statements demonstrate that she is well aware of the need for 
evidence showing the impact of her disorders on her daily 
life and employment.  Consequently, the Board finds that any 
prejudice flowing from the failure of the November 2004 
correspondence to provide such notice has been rebutted.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  The record also reflects that 
the veteran was afforded VA examinations in May 2005 and 
December 2005.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected right and left snapping hip syndromes.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in March 1998.  Service connection for bilateral 
snapping hip syndrome was granted in October 1998, with an 
assigned noncompensable evaluation.  In February 2006, the RO 
granted separate 10 percent evaluations for right and left 
snapping hip syndromes, effective October 31, 2004.  Those 
evaluations have remained in effect since that time.

In several statements, the veteran explains that she 
experiences constant hip pain, worse with the right hip.  She 
contends that she is unable to complete even the simplest 
tasks, or to work, and that it is painful to sit or stand.

On file are VA and private treatment records for the veteran 
covering the period from 2003 to October 2006, and which 
document reports of hip pain, with right hip pain 
predominating her complaints.  The reports show she underwent 
physical and massage therapy for her right hip, with some 
relief.  X-ray studies of the hips showed the absence of any 
fractures, or of any abnormalities except for those 
consistent with the presence of tiny bone cysts.  Computed 
tomography scan of the pelvis was negative for any pertinent 
abnormalities.  Physical examination showed right hip 
tenderness and right greater trochanter tightness.  Her gait 
was largely described as normal.  The treatment records 
indicate that the possibility of right hip bursitis was 
considered, and show that consideration of other possible 
sources for her hip pain included cystic ovaries and a low 
back condition.  A November 2005 entry records her assertion 
that she was unemployed, and that her town was overserved.  
Another November 2005 entry indicates that she was beginning 
to work on a part-time basis.  A March 2006 entry records her 
assertion that she could not work as a cosmetologist because 
of an inability to tolerate prolonged standing.  
 
At her May 2005 VA examination, the veteran reported 
experiencing bilateral hip pain, weakness, stiffness, 
instability, fatigability and lack of endurance.  She denied 
any swelling or locking.  She reported experiencing flare-ups 
precipitated by increased activity, particularly prolonged 
standing and walking.  She denied using assistive devices, 
and did not report any episodes of hip dislocation or 
subluxation.  She indicated that she experienced dramatic 
increases in hip pain when standing or walking for prolonged 
periods at work, and explained that her work occasionally 
required standing for more than one hour.  She also reported 
experiencing increased hip pain when doing household chores.  

Physical examination showed that she had a steady gait, 
without any hip deformities or swelling.  She demonstrated 
5/5 strength in the lower extremities.  With repetitive 
motion testing, she exhibited increased pain and decreased 
strength.  The examiner clarified that the major functional 
impairment affecting the hips was pain.  Range of right hip 
motion testing revealed flexion to 62 degrees; extension to 
48 degrees; abduction to 60 degrees; adduction to 50 degrees; 
external rotation to 48 degrees; and internal rotation to 26 
degrees.  With consideration of pain and lack of endurance on 
repetitive motion testing, the veteran demonstrated flexion 
to 60 degrees, with no reduction in the other planes of 
motion.  Range of left hip motion testing revealed flexion to 
70 degrees; extension to 54 degrees; abduction to 50 degrees; 
adduction to 78 degrees; external rotation to 75 degrees; and 
internal rotation to 44 degrees.  With consideration of pain 
and lack of endurance on repetitive motion testing, the 
veteran demonstrated flexion to 65 degrees; extension to 50 
degrees; abduction to 48 degrees; adduction to 68 degrees; 
and external rotation to 70 degrees.  X-ray studies showed no 
evidence of fracture or dislocation.

At her December 2005 VA examination, the veteran reported 
that she had worked intermittently over the past two years as 
a hairdresser.  She last worked in July 2005, and quit when 
the rent for her hairstyling booth was raised.  She clarified 
that she still works from home at times.  She complained of 
constant bilateral hip pain, worse on the right side.  She 
denied using any assistive devices, and denied any history of 
hip dislocations.  She explained that she experiences pain 
when standing or weightbearing when working, and mentioned 
that after cutting hair for several people recently, she had 
to rest for two hours.  She noted that she will sometimes sit 
on a stool when cutting hair.  She indicated that she is able 
to perform her activities of daily living independently, but 
must sit down frequently to perform housework or get dressed.  
She also reported problems when driving for prolonged 
periods.  

Physical examination showed that she had a normal gait and 
was able to move independently without assistance.  She was 
able to squat and duck-walk without difficulty, and did not 
need to hold onto any furniture.  No hip deformities or 
erythema were present.  Range of right hip motion testing 
revealed extension to 10 degrees, with pain beginning at 0 
degrees; flexion to 110 degrees, with pain beginning at 110 
degrees; adduction to 15 degrees, with pain beginning at 15 
degrees; abduction to 20 degrees, with pain beginning at 20 
degrees; internal rotation to 35 degrees, with pain beginning 
at 35 degrees; and external rotation to 25 degrees, with pain 
beginning at 25 degrees.  Range of left hip motion testing 
revealed extension to 10 degrees, with pain beginning at 0 
degrees; flexion to 110 degrees, with pain beginning at 0 
degrees; adduction to 25 degrees, with pain beginning at 0 
degrees; abduction to 30 degrees, with pain beginning at 30 
degrees; internal rotation to 20 degrees, with pain beginning 
at 0 degrees; and external rotation to 25 degrees, with pain 
beginning at 5 degrees.  Her strength was 5+.  Magnetic 
Resonance Imaging studies of the hips were essentially 
normal, except for a finding consistent with a bone island 
near the head of the left femur.  A bone scan of the hips 
showed no abnormalities.  

Analysis

The RO rated the veteran's right and left snapping hip 
syndromes as 10 percent disabling each under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Under that code, a 10 percent 
evaluation is warranted for malunion of the femur with slight 
knee or hip disability.  A 20 percent evaluation is warranted 
for malunion of the femur with moderate knee or hip 
disability.  Higher evaluations are available under the code 
where a fracture of the femur is involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.

Alternatively, a 10 percent evaluation is warranted where 
flexion of the thigh is limited to 45 degrees, and a 20 
percent evaluation is assignable where the flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

A 20 percent evaluation is warranted for limitation of thigh 
abduction, where motion is lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

An 80 percent evaluation is warranted for flail joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5254.

Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5019.

A.  Right hip

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 10 percent for the veteran's right 
snapping hip syndrome is not warranted.  In this regard, the 
record reflects that she has not at any point demonstrated 
even a compensable restriction in flexion or abduction, even 
when the pain associated with the disorder, and the weakness 
and fatigability present on repetitive motion testing are 
considered.  To the contrary, when examined in May 2005, she 
demonstrated flexion and abduction to 60 degrees after 
repetitive motion testing; a compensable rating requires 
flexion limited to 45 degrees, and a 20 percent evaluation 
requires flexion limited to 30 degrees or abduction lost 
beyond 10 degrees.  Her flexion and abduction demonstrated 
during the December 2005 examination were (with consideration 
of pain), respectively, 110 and 20 degrees.  An increased 
rating under Diagnostic Codes 5019, 5252 or 5253 therefore is 
not warranted.

Although the veteran reports constant right hip pain and 
instability, and diagnostic studies show a bone island in her 
pelvis, physical examination was negative for any right hip 
deformity, her gait is considered normal, and she is able to 
squat and duck-walk without difficulty.  There is no knee 
disability associated with her service-connected disorder.  
In the Board's opinion, the veteran's disorder is not even 
remotely characterizable as productive of moderate hip 
disability.  Moreover, diagnostic studies have consistently 
demonstrated the absence of any fracture associated with the 
hip disorder, or of any flail joint.  An increased rating 
under Diagnostic Codes 5254 or 5255 is not warranted. 

The Board acknowledges that the veteran's right hip disorder 
is productive of pain.  With repetitive motion testing, it 
also evidences weakness and fatigability.  Nevertheless, the 
VA examinations demonstrate that even when functional 
impairment associated with pain, weakness, and fatigability 
are considered, the veteran still demonstrates a 
noncompensable level of motion in her right hip, and no more 
than slight hip disability.  The Board consequently finds 
that, even when functional impairment due to the above 
factors (including during flare-ups) are considered, the 
veteran's right hip disorder does not meet any of the 
relevant criteria for an increased rating.

Accordingly, the Board concludes that an increased rating is 
not warranted for the right snapping hip syndrome.  38 C.F.R. 
§ 4.3.

B.  Left hip

As with the right hip disorder, and based on the medical 
evidence on file, the Board finds that an evaluation in 
excess of 10 percent for the veteran's left snapping hip 
syndrome is not warranted.  The record reflects that she has 
not at any point demonstrated a compensable restriction in 
flexion or abduction.  When examined in May 2005, she 
demonstrated flexion to 65 degrees and abduction to 48 
degrees after repetitive motion testing.  Her flexion and 
abduction demonstrated during the December 2005 examination 
were respectively, 110 and 30 degrees.  The Board notes that 
she reported pain throughout her entire range of left thigh 
flexion.  Nevertheless, even when the functional impairment 
is considered, the veteran clearly retains thigh flexion well 
beyond 30 degrees.  Indeed, the record shows she is able to 
squat and duck-walk without difficulty, despite the reported 
pain.  An increased rating under Diagnostic Codes 5252 or 
5253 therefore is not warranted.

Although the veteran reports constant left hip pain, physical 
examination was negative for any left hip deformity, she has 
a normal gait, and as already noted, she can squat and duck-
walk without difficulty.  There is no knee disability 
associated with her service-connected disorder.  In the 
Board's opinion, the evidence shows that the veteran's left 
hip impairment is more accurately characterized as slight in 
nature.  Moreover, diagnostic studies have consistently 
demonstrated the absence of any fracture associated with the 
hip disorder, or of any flail joint.  An increased rating 
under Diagnostic Codes 5254 or 5255 is not warranted. 

Although the left hip disorder is productive of pain and 
(with repetitive motion testing) weakness and fatigability, 
the VA examinations demonstrate that even when functional 
impairment associated with pain, weakness, and fatigability 
are considered, the veteran still demonstrates a substantial 
level of motion in her hip, with no more than slight hip 
disability.  The Board consequently finds that, even when 
functional impairment due to the above factors (including 
during flare-ups) are considered, the veteran's left hip 
disorder does not meet any applicable criteria for an 
increased rating.

Accordingly, the Board concludes that an increased rating is 
not warranted for the left snapping hip syndrome.  38 C.F.R. 
§ 4.3.

C.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran reports that her hip disorders 
flare up with the type of prolonged standing sometimes 
required in her occupation, and has suggested that she can 
not work because of the pain.  Notably, however, she has been 
inconsistent both in reporting whether she is unemployed, and 
in describing the reason for not working.  In November 2005, 
she suggested that she was unemployed because her local 
market was overserved by cosmetologists.  At another point in 
November 2005, she indicated that she was working on a part-
time basis.  At her December 2005 VA examination she reported 
that she stopped working outside of the home for financial 
considerations, but also noted that she did continue to work 
from her home.  In March 2006, she reported that she was 
unable to work because of the prolonged weight-bearing 
involved.

Given that the veteran apparently does continue to work from 
home, and that she will use measures such as sitting on a 
stool to alleviate her hip discomfort while working, and in 
light of her own suggestions that factors other than her 
service-connected hip disorders (such as the local labor 
market and the cost of practicing her profession) are 
primarily responsible for her employment status, the Board 
finds that the evidence does not show marked interference of 
the right and/or left hip disorders with her employment.

In addition, there is no evidence that her right and/or left 
hip disorders have necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

D.  Hart considerations

The Board lastly has considered whether an increased rating 
is warranted for any discrete period during this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
reviewed the evidence on file, particularly the VA 
examination reports and recent treatment records which 
document findings clearly consistent with no more than a 10 
percent evaluation, and concludes that the underlying level 
of severity for the veteran's right and left snapping hip 
syndromes has remained at the respective 10 percent levels 
during the period from the filing of the claim for an 
increased rating.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for right snapping hip 
syndrome is denied.

Entitlement to an increased rating for left snapping hip 
syndrome is denied.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


